Case 2:20-cv-01586-GMN-DJA

2:20-cv-01586-GMN-DJA

7018 22950 COOOL 479? dele

U.S. Postal Service™

CERTIFIED MAIL° RECEIPT

Domestic Mail Only |

 

 

OF F LCILAL

Certified Mall Fee

 

$
Extra Services & Fees (check box, add fee as appropriate)
[Return Receipt (hardcopy) S$
[Return Receipt (electronic) $
[Certified Mail Restricted Deilvery $
(JAduit Signature Required $
Ll Adutt Signature Restricted Delivery $
Postage

 

 

 

Document 7 Filed 09/03/20 Page 1 of1

 

sie
b Eee e

——— FILED
—— ENTERED

——— RECEIVED
——— SERVED ON

COUNSEL/PARTIES OF RECORD

 

 

SEP - 3 2020

 

 

SLERK US DISTRICT COURT
DISTRICT OF HEVADA

For delivery US visit our website at www.usps.com®,

 

 
 

Brian Koehn, Warden

Nevada Southern Detention Center

2190 Mesquite Ave.
Pahrump, NV 89060

 

DEPUTY

 
